--------------------------------------------------------------------------------

Exhibit 10.15(d)


AMENDMENT TO THE
MINERALS TECHNOLOGIES INC.
SAVINGS AND INVESTMENT PLAN


WHEREAS, Minerals Technologies Inc. (the "Employer") heretofore adopted the
Minerals Technologies Inc. Savings and Investment Plan, as amended and restated
effective as of January 1, 2013 (the "Plan") for the benefit of certain of its
employees; and


WHEREAS, the Employer reserved the right to amend the Plan; and


WHEREAS, the Employer desires to amend the Plan to add an automatic enrollment
feature, an Employer matching contribution and an Employer discretionary
contribution for certain union employees of the Dover, Ohio plant;


NOW, THEREFORE, the Plan is hereby amended, effective as of July 1, 2015 unless
otherwise stated herein, as follows:



1. Section 4.1(a) of the Plan shall be amended by adding the following to the
end thereof:



“Notwithstanding the foregoing, any Employee who is a member of the United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union Local 521, at Minteq International, Inc.,
Dover Ohio plant, upon first becoming eligible to participate in the Plan on or
after July 1, 2015, who fails to affirmatively make any deferral election
(including an election to contribute zero percent (0%) of his Compensation to
the Plan) within the time prescribed by the Administrator, shall be deemed to
have elected to defer three percent (3%) of his Compensation as a pre-tax
contribution (“deemed elective deferral”). The Administrator shall provide to
each Employee a notice of his right to receive the amount of the deemed elective
deferral in cash and his right to increase or decrease his rate of elective
deferrals.  The Administrator shall also provide each such Employee a reasonable
period to exercise such right before the date on which the cash is currently
available.


Notwithstanding the foregoing, effective July 1, 2018, any Employee eligible to
participate in the Plan pursuant to Section 3.1 who is a member of the United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union Local 521, at Minteq International, Inc.,
Dover Ohio plant, was hired prior to July 1, 2015 and is deferring zero percent
of his Compensation to the Plan, shall be deemed to have elected to defer three
percent (3%) of his Compensation as a pre-tax contribution (“deemed elective
deferral”)  The Administrator shall provide to each Employee a notice of his
right to receive the amount of the deemed elective deferral in cash and his
right to increase or decrease his rate of elective deferrals. The Administrator
shall also provide each such Employee a reasonable period to exercise such right
before the date on which the cash is currently available.”



2. The last paragraph under Section 4.3(a) shall be amended to read in its
entirety as follows:



“Notwithstanding the foregoing, no Safe-Harbor Basic Matching Contributions made
pursuant to Section 4.3(a) shall be made for any Participant who is a member of
the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union Local 521, at Minteq
International, Inc., Dover Ohio plant.”
 
1

--------------------------------------------------------------------------------

3. Section 4.3 of the Plan shall be amended by adding the following subsections
(d) and (e) to the end thereof:




“(d) Dover Employer Matching Contributions.  For each payroll period, the
Employer may contribute to the Plan, on behalf of each Participant who is a
member of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union Local 521, at Minteq
International, Inc., Dover Ohio plant  and was hired on or after July 1, 2015, a
discretionary matching contribution equal to one hundred percent (100%) of the
first three percent (3%) of the Participant’s Compensation contributed as
elective deferrals (within the meaning of Section 4.1) and/or Employee after-tax
contributions (within the meaning of Section 4.2), plus fifty percent (50%) of
the next two percent (2%) of the Participant’s Compensation contributed as
elective deferrals (within the meaning of Section 4.1) and/or Employee after-tax
contributions (within the meaning of Section 4.2) for the period during which
elective deferrals and/or Employee after-tax contributions are made by the
Participant.  The Board of Directors of Minerals Technologies Inc. may also
determine to increase, suspend or reduce its contributions under this Section
for any Plan Year or any portion thereof, provided any such suspension or
reduction does not violate Section 411(d)(6) of the Code.  Allocations under
this Section shall be subject to the special rules of Section 13.3 in any Plan
Year in which the Plan is a Top-Heavy Plan (as defined in Section 13.2(b)).



Notwithstanding the foregoing, effective July 1, 2018, for each payroll period,
the Employer may contribute to the Plan, on behalf of each Participant who is a
member of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union Local 521, at Minteq
International, Inc., Dover Ohio plant and was hired prior to July 1, 2015, a
discretionary matching contribution equal to fifty percent (50%) of the first
two percent (2%) of the Participant’s Compensation contributed as elective
deferrals (within the meaning of Section 4.1) and/or Employee after-tax
contributions (within the meaning of Section 4.2) for the period during which
elective deferrals and/or Employee after-tax contributions are made by the
Participant.  The Board of Directors of Minerals Technologies Inc. may also
determine to suspend or reduce its contributions under this Section for any Plan
Year or any portion thereof, provided any such suspension or reduction does not
violate Section 411(d)(6) of the Code.  Allocations under this Section shall be
subject to the special rules of Section 13.3 in any Plan Year in which the Plan
is a Top-Heavy Plan (as defined in Section 13.2(b)).”



 “(e) Annual Dover Contributions.  An annual Dover contribution will be made for
any eligible Participant who is a member of the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union Local 521, at Minteq International, Inc., Dover Ohio plant,
in accordance with the allocation schedule attached hereto as Exhibit A.  For
purposes of these allocations, an Employee’s years of service will be based on
full years of service as of July 31st of the allocation year.



To be eligible for an allocation of an Annual Dover Contribution for a Plan Year
you must be a member of the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union
Local 521, at Minteq International, Inc., Dover Ohio plant, hired prior to July
1, 2015, and be employed by the Employer on July 31st of the year for which such
Employer Discretionary Dover Contribution is made to the Plan.”
 
2

--------------------------------------------------------------------------------

4.
Section 6.1 of the Plan shall be amended to read in its entirety as follows:




 “6.1 VESTING.  A Participant shall at all times have a nonforfeitable (vested)
right to his Account derived from elective deferrals (within the meaning of
Section 4.1), after-tax contributions (under Section 4.2), Employer matching
contributions (previously made to the Plan), Employer Safe-Harbor Basic Matching
Contributions under Section 4.3(a), Employer Discretionary Contributions under
Section 4.3(b), Dover Employer Matching  Contributions under Section 4.3(d),
Annual Dover Contributions under Section 4.3(e), Employer Fail-Safe
Contributions, “Qualified Matching Contributions” (within the meaning of Section
10.2 below), any rollovers or transfers from other plans, and any such
corresponding contributions transferred from the AMCOL Plan in connection with
the merger of such plan, all as adjusted for investment experience.  Except as
otherwise provided with respect to Normal Retirement, Disability, or death, a
Participant shall have a nonforfeitable (vested) right to a percentage of the
value of his Account derived from any Special Employer Contributions made under
Section 4.3(c) or transferred from the AMCOL Plan as follows:



Years of Service
Vested Percentage
   
Less than 3 years
0%
3 years and thereafter
100%”




5. The first paragraph under Section 8.2 shall be amended to read in its
entirety as follows:




 “8.2 HARDSHIP DISTRIBUTIONS.  In the case of a financial hardship resulting
from a proven immediate and heavy financial need, an actively employed
Participant may receive a distribution not to exceed the lesser of (i) the
vested value of the Participant's Account, without regard to earnings received
on elective deferrals (within the meaning of Section 4.1, including any such
contributions transferred from the AMCOL Plan in connection with the merger of
such plan) after December 31, 1988, and without regard to any Fail-Safe
Contributions, Employer Safe-Harbor Basic Matching Contributions under Section
4.3(a), any Safe-Harbor Matching Contributions transferred from AMCOL Plan, any
Special Employer Contributions under Section 4.3(c) or transferred from the
AMCOL Plan, any Dover Employer Matching Contributions under Section 4.3(d), any
Annual Dover Contributions under Section 4.3(e) and Qualified Matching
Contributions (within the meaning of Section 10.2 below), or (ii) the amount
necessary to satisfy the financial hardship.  The amount of any such immediate
and heavy financial need may include any amounts necessary to pay Federal, state
or local income taxes reasonably anticipated to result from the distribution. 
Such distribution shall be made in accordance with nondiscriminatory and
objective standards and procedures consistently applied by the Administrator. 
For purposes of this Section, an active Participant shall include an Employee
who has severed employment with the Employer but is still employed by a member
of the Employer’s related group (as defined in Section 2.4(b)) and who has an
Account under the Plan.”

 
3

--------------------------------------------------------------------------------

6. Section 8.3 shall be amended to read in its entirety as follows:




“8.3 WITHDRAWALS AFTER AGE 59½.  After attaining age fifty-nine and one-half
(59½), an actively employed Participant may withdraw from the Plan a sum (a) not
in excess of the credit balance of his vested Account (including any vested
Special Employer Contributions made under Section 4.3(c) or transferred from the
AMCOL Plan but excluding any Annual Dover Contributions made under Section
4.3(e)), and (b) not less than such minimum amount as the Administrator may
establish from time to time to facilitate administration of the Plan.  Any such
withdrawals shall be made in accordance with nondiscriminatory and objective
standards and procedures consistently applied by the Administrator.  To the
extent the Participant’s Account is invested in the Employer stock fund (within
the meaning of Section 5.1(a)) or the Pfizer stock fund (within the meaning of
Section 7.1), the withdrawal may be made in the form of whole shares of stock,
with any fractional shares and the cash and cash equivalent portions of the
underlying stock fund being withdrawn in cash.  For purposes of this Section, an
actively employed Participant shall include an Employee who has severed
employment with the Employer but is still employed by a member of the Employer’s
related group (as defined in Section 2.4(b)) and who has an Account under the
Plan.”




7. Section 8.4 shall be amended to read in its entirety as follows:




"8.4 NON-HARDSHIP WITHDRAWALS.  Before attaining age fifty-nine and one-half
(59½), a Participant, who is an Employee may, by notice to the Administrator,
withdraw from the Plan a sum (a) not in excess of the credit balance of the
Participant’s Account attributable to any after-tax contributions made to the
Plan or transferred from the AMCOL Plan, including earnings thereon, any
rollover contributions made under the Plan or transferred from the AMCOL Plan,
including earnings thereon, and, except as provided herein below, any Employer
matching contributions previously made under the Plan or transferred from the
AMCOL Plan that have been credited to his Account or the corresponding AMCOL
Plan account for at least two (2) years, (or, provided at least five (5) years
have elapsed since his initial date of Plan or AMCOL Plan participation, all
such matching contributions, credited to his Account), including earnings
thereon, and (b) not less than such minimum amount as the Administrator may
establish from time to time to facilitate administration of the Plan. Any such
withdrawals shall be made in accordance with nondiscriminatory and objective
standards consistently applied by the Administrator.  However, the amount
available for withdrawal shall exclude any Employer Safe-Harbor Basic Matching
Contributions made pursuant to Section 4.3(a), any Safe-Harbor Matching
Contributions transferred from the AMCOL Plan, any Dover Employer Matching
Contributions made pursuant to Section 4.3(d), any Annual Dover Contributions
made pursuant to Section 4.3(e) and any other Qualified Matching Contributions
(within the meaning of Section 10.2) and any earnings thereon.”




8. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 31st day of December, 2015.



 
MINERALS TECHNOLOGIES INC.
     
By:  /s/ Thomas J. Meek

 
5

--------------------------------------------------------------------------------

EXHIBIT A


Allocation Schedule: Annual Dover Contributions


Years 2015, 2016 and 2017
 
Annual Allocation
 
Less than 35 years of service -
 
$
400
 
35 or more years of service -
 
$
750
 

 
Years 2018 and 2019
 
Annual Allocation
 
Less than 35 years of service -
 
$
500
 
35 or more years of service -
 
$
600
 

 
 
6

--------------------------------------------------------------------------------